     Case 4:19-cv-00226 Document 46 Filed on 03/30/20 in TXSD Page 1 of 2
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                            March 30, 2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                           §
                                                  §
                       Plaintiffs,                §
                                                  §
v.                                                §            CIVIL ACTION NO. H-19-226
                                                  §
HARRIS COUNTY, TEXAS, et al.,                     §
                                                  §
                       Defendants.                §

             ORDER GRANTING UNOPPOSED MOTION TO INTERVENE

       After the plaintiffs moved for a temporary restraining order, the State of Texas, Governor

of Texas, and Attorney General of Texas moved to intervene under Federal Rule of Civil Procedure

24(a)(2).   (Docket Entry No. 38-1).      The plaintiffs indicated that they do not oppose the

intervention. (Docket Entry No. 45).

       “Rule 24(a)(2) governs intervention of right based on an interest in the action.” St. Bernard

Par. v. Lafarge N. Am., Inc., 914 F.3d 969, 974 (5th Cir. 2019). The Fifth Circuit has established

a four-pronged test for intervention under Rule 24(a)(2):

       (1) the application for intervention must be timely; (2) the applicant must have an
       interest relating to the property or transaction which is the subject of the action; (3)
       the applicant must be so situated that the disposition of the action may, as a practical
       matter, impair his ability to protect that interest; [and] (4) the applicant’s interest
       must be inadequately represented by the existing parties to the suit.


Id. (quoting Sommers v. Bank of Am., N.A., 835 F.3d 509, 512 (5th Cir. 2016)). “Federal courts

should allow intervention where no one would be hurt and the greater justice could be attained.”

Texas v. United States, 805 F.3d 653, 656 (5th Cir. 2015) (quoting Sierra Club v. Espy, 18 F.3d

1202, 1205 (5th Cir. 1994)).
     Case 4:19-cv-00226 Document 46 Filed on 03/30/20 in TXSD Page 2 of 2



       The court finds that the requirements of Rule 24(a)(2) are met. The intervenors timely

moved for intervention and have important interests potentially involved in this action that will

not be adequately represented by the existing parties.

       The State of Texas, Governor of Texas, and Attorney General of Texas’s motion to

intervene, (Docket Entry No. 38), is granted.

               SIGNED on March 30, 2020, at Houston, Texas.


                                                          _______________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge




                                                 2
